ORDER

PER CURIAM.
Robert and Denise Rawnick (“Sellers”) appeal from a judgment entered upon a jury verdict in favor of Steven C. and Tina K. King (“Buyers”) in their action for negligent misrepresentation regarding the sale of a home. On appeal, Sellers contend the trial court erred in denying their motions for directed verdict, submitting the cause of action for negligent misrepresentation to the jury, entering judgment for Buyers, and denying their motion for judgment notwithstanding the verdict (“JNOV”) because Buyers did not make a submissible case of negligent misrepresentation. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).